UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-15503 WORKSTREAM INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2200 Lucien Way, Suite 201 Maitland, Florida (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: 1-866-953-8800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Common Stock, no par value (Title of Class) (Name of exchange on which registered) Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ]No [X] Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] i Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of November 30, 2010 (the last business day of the registrant’s most recently completed second fiscal quarter) was $16,332,225 based on the closing price of such common equity of $0.02 per share on that date.All executive officers and directors of the registrant and all persons filing a Schedule 13D or a Schedule 13G with the Securities and Exchange Commission in respect to the registrant’s common stock have been deemed, solely for the purpose of the foregoing calculation, to be “affiliates” of the registrant. The total number of common shares, no par value, outstanding on August 19, 2011 was 2,656,583excluding 270 common shares held in escrow. DOCUMENTS INCORPORATED BY REFERENCE:None ii WORKSTREAM INC. TABLE OF CONTENTS For the Fiscal Year Ended May 31, 2011 Page No. Part I. Item 1. Business 1 Item 1A. Risk Factors 4 Item 2. Properties 8 Item 3. Legal Proceedings 8 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 8. Financial Statements and Supplementary Data Report of Registered Public Accounting Firms 26 Consolidated Balance Sheets as ofMay 31, 2011 and 2010 27 Consolidated Statements of Operations & Comprehensive Loss for the fiscal years ended May 31, 2011 and 2010 28 Consolidated Statements of Stockholders’ Deficit for the fiscal years ended May 31, 2011 and 2010 29 Consolidated Statements of Cash Flows for the fiscal years ended May 31, 2011 and 2010 30 Notes to the Consolidated Financial Statements 31 Item 9A(T). Controls and Procedures 60 Part III. Item 10. Directors, Executive Officers and Corporate Governance 61 Item 11. Executive Compensation 63 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 68 Item 13. Certain Relationships and Related Transactions, and Director Independence 69 Item 14. Principal Accountant Fees and Services 69 Part IV. Item 15. Exhibits 71 Signatures 76 iii THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. THE STATEMENTS CONTAINED IN THIS REPORT THAT ARE NOT PURELY HISTORICAL ARE FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. FORWARD-LOOKING STATEMENTS INCLUDE, WITHOUT LIMITATION, STATEMENTS CONTAINING THE WORDS "ANTICIPATES," "BELIEVES," "EXPECTS," "INTENDS," "FUTURE," AND WORDS OF SIMILAR IMPORT WHICH EXPRESS MANAGEMENT'S BELIEF, EXPECTATIONS OR INTENTIONS REGARDING OUR FUTURE PERFORMANCE. ALL FORWARD-LOOKING STATEMENTS INCLUDED IN THIS REPORT ARE BASED ON INFORMATION AVAILABLE TO US ON THE DATE HEREOF, AND WE HAVE NO OBLIGATION TO UPDATE ANY SUCH FORWARD-LOOKING STATEMENTS. OUR ACTUAL RESULTS COULD DIFFER MATERIALLY FROM OUR HISTORICAL OPERATING RESULTS AND FROM THOSE ANTICIPATED IN THESE FORWARD-LOOKING STATEMENTS AS A RESULT OF CERTAIN FACTORS, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN PART I, ITEM 1A, "RISK FACTORS," OF THIS FORM 10-K AND OTHER FACTORS AND UNCERTAINTIES CONTAINED ELSEWHERE IN THIS FORM 10-K AND IN OUR OTHER FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. PART I ITEM 1. BUSINESS Workstream Inc. is a provider of Human Resource Software and Services.Our business provides corporate human resource departments with solutions used for Talent Acquisition and Talent Management. Our Talent Acquisition solutions includes the Workstream Recruiting Solution; Incentive Advisors, which assists businesses in obtaining hiring tax credits, training grants and other federal, state and local incentives; 6FigureJobs.com is a job board which matches executive level candidates with executive recruiters. Workstream’s Talent Management solution (TalentCenter) allows businesses to use web based software to better manage human resources.Available solutions include systems to manage performance, development, employee communications and compensation.Increasingly, employers seek automated tools to tie their performance management and professional development strategies to compensation management so that they truly can pay for performance. Workstream was incorporated on May 24, 1996 under the Canada Business Corporation Act under the name CareerBridge Corporation.In February 1999, we changed our name to E-Cruiter.com Inc., and since November 2001, have operated as Workstream Inc. (the “Company”).We conduct our business and reflect our management reports on a fiscal year basis from June 1 through May 31 each year. In August of 2010, John Long, former CEO of First Advantage Corporation, was appointedCEO of Workstream, replacing Michael Mullarkey, the founder and former Chairman and CEO.Later that same month,Mr. Mullarkey resigned his position and is no longer affiliated with thecompany. Workstream conducts its business primarily in the United States of America and Canada and our target market is employers with more than 1,500 employees. STRATEGY Our objective is to provide our client’s human resource department with solutions used for acquiring and managing human capital.We believe that clients want to purchase both service and software from a single vendor and that bundling our solutions will help companies maximize workforce productivity and help companies achieve better results.Our solutions are easily configurable software applications that streamline talent acquisition and talent management workflows.We complement our software applications with consulting services, outsourcing services and proprietary content.Together, these components form solutions that enable our clients to improve the quality of their human capital management processes and increase employee productivity and retention. We believe we have developed a strategy that will achieve revenue growth. Key elements of our strategy for business development are as follows: 1 · Expanding direct sales with vertical focus.We will continue to emphasize our direct sales, marketing and product development efforts in targeted vertical industries. · Building a wider indirect sales channel for distribution of our products and services.We have in place and will continue to pursue additional reseller or referral agreements for all of our services. · Maintaining technological leadership.We plan to remain at the forefront of web-based human capital by continuing development of our Talent Center and Recruitment software offerings and continuing the integration of our various service offerings into the software. · Pursuing strategic acquisitions.From time-to-time, we will evaluate acquisition for complementary businesses, products and/or technologies.Our objective is to increase our revenue growth, expand our customer base, add new services or new technologies for our existing client base and penetrate new markets. PRINCIPAL SERVICES AND OPERATIONS TalentCenter The Workstream TalentCenter provides a unified suite of Performance, Development and Compensation Management software.It is a role-based talent management portal that provides single sign-on authentication to all licensed applications and services. This streamlined approach facilitates rapid user adoption of our applications and services.TalentCenter is a hosted solution and Workstream manages virtually all of the integration and service complexities at our data center facility.Through a standard web browser, clients have access to our on-demand applications and can turn on those they need, when they need them.TalentCenter provides companies the flexibility to start with one module and grow over time or deploy the entire solution at once. Performance Workstream Performance enables organizations to translate business strategy into a fully aligned set of operational goals, provide real-time visibility and reporting on goal status, assess employee performance and gather employee feedback across the organization.The solution is also integrated with Workstream Compensation to support pay-for-performance programs. Compensation Workstream Compensation is a comprehensive set of products that enable end-to-end management of all types of enterprise compensation, including salary, merit increases, variable pay and stock awards. We feature an advanced variable pay product that provides the flexibility to use formula-based compensation plans and managerial discretion to reward the company's high achievers.All compensation planning products are designed to provide managers and compensation professionals with the information and online decision support tools necessary to help them make more informed, policy-based pay decisions. Development Workstream Development is designed to allow organizations to maximize the value of their current workforce as well as ensuring that there will be strong leadership in the future. A modular solution, Workstream Development combines individual development planning (IDP), a competency-based assessment and development process with integrated succession planning and organizational charting capabilities, all based on the Workstream Competency Dictionary, which includes over 10,000 technical, 60 behavioral competencies, and over 600 behavioral-based interview questions for over 1,500 job titles. Recruitment Workstream Recruitment helps companies automate and manage the entire recruitment process including job requisition, job profile creation, job posting, interview scheduling, offer letter generation. The SaaS application includes the following: · Candidate Management, for automating and streamlining the recruiting process used to attract, manage, screen and qualify candidates; 2 · Career Site, a custom-designed internal and external career website hosted and maintained by Workstream at our secure data center, used for attracting, routing and tracking job candidates; · Compliance, reporting tools for preparing Equal Employment Opportunity Commission (EEOC) compliance reporting information and evaluating the staffing process including OFCCP compliance; and · Document Builder, for automating and streamlining the creation process and management of candidate-facing letters, such as offer letters. Incentives Incentives Advisors’ services help Workstream clients secure tax credits, training grants, and other government incentives including: · Hiring Credits:These credits are created by governments to encourage the hiring of individuals from targeted groups such as veterans, public assistance recipients and disadvantaged youth.Workstream’s ability to identify credits during the hiring process allows our clients to maximize the value of these programs and claim thousands of dollars per qualified hire. · Job Creation Credits:Many states have created incentives for companies to create new jobs.Workstream’s services allow clients to claim what are typically strong economic incentives for qualified businesses. · Training Grants:Corporate Human Resource departments have an interest in improving the skill sets of new and incumbent workers.Incentive Advisors helps identify and claim available state and local grants that can be used to offset the cost of training. · Enterprise Zone Programs:Both Federal and state tax credits exist for businesses who locate in areas that governments have targeted for revitalization. Job Board 6FigureJobs.com, Inc., is an online applicant-sourcing portal where job seeking candidates and companies that are actively hiring and filling positions can interact.The site provides content appropriate for senior executives, directors and other managers, as well as containing job postings that meet their qualifications.6FigureJobs has evolved into one of the premier executive job boards.We employ screening to create this exclusive community of job seekers.On the candidate side, each job seeker is reviewed before his or her resume is allowed to reside in the site’s candidate database.On the recruiting side, all job openings must have a minimum aggregate compensation of $100,000.We generate revenue through 6FigureJobs on a subscription basis from employers and recruiters that access our database of job seekers and use our tools to post, track and manage job openings.We also generate revenue through advertising and through the sale of premium services to job candidates. Other Services Workstream offers several other services incidental to the core services and solutions.Our Career Transition service assists individuals in indentifying job opportunities. We have exited the Rewards business, a low margin and working capital intensive business which we considered to be non-core.See the discussion of Discontinued Operations in Note 16. OPERATIONS In addition to our geographically dispersed sales force we have operations in Canada and the United States.Our principal operating centers for Hosting, R&D, Client Services and Fulfillment are in Phoenix Azizona, Maitland Florida, Mississauga Ontario (where our primary date center is located) and Stamford Connecticut. REVENUE SOURCES Workstream derives revenue from various sources including subscription and hosting fees; fees for the processing of tax credits and grants; licensing of software; software maintenance fees; professional services related to software implementation, customization and training; and sale of advertising and other products and services.Contracts that include a software subscription component have a period of at least one year and typically, average three years.Software clients are billed in advance according to the terms of the contract.Any billed but unearned revenue is disclosed in the balance sheet as deferred revenue and is recognized as revenue when the service is provided.Professional services are billed either on a time and material basis or on a fixed fee basis.Time and material engagements are billed monthly as the professional services hours are incurred.Fixed fee engagements are billed according to the terms of the contract, and revenue is recognized on a percentage of completion basis.Revenue from the sale of products and tickets through the discount and rewards software module is billed and recognized when the goods are shipped and title has transferred. 3 RESEARCH AND DEVELOPMENT Research and development is focused on improving the ease of use and functionality of our various software and service offerings.Workstream also invests in research and development to make our internal processes more efficient and to shorten the amount of time required, and the expense involved, with implementation of our software solutions. INTELLECTUAL PROPERTY We consider certain of our processes, systems, methodologies, databases, tangible and intangible materials, software and trademarks to be proprietary.We rely upon a combination of patents, copyright, trade secret and trademarks as well as non-disclosure and other contractual arrangements to protect our intellectual property. COMPETITION The market for Human Resource software and services is highly fragmented and competitive with hundreds of companies offering products or services that compete with one or more of the services that we offer. EMPLOYEES As of May 31, 2011, we had 74 full-time employees.Our employees are not represented by a collective bargaining organization, and we have never experienced any work stoppage.We consider our relations with our employees to be good. AVAILABLE INFORMATION Our internet website address is www.workstreaminc.com..Our SEC reports can be accessed through www.sec.gov.Information on our website does not constitute part of this 10-K report or any other report we file or furnish with the SEC. ITEM 1A. RISK FACTORS We believe the following risk factors, as well as the other information contained in this Annual Report on Form 10-K are material to an understanding of our company.Any of the following risks as well as other risks and uncertainties discussed in this Annual Report on Form 10-K could have a material adverse effect on our business, financial condition, results of operations or prospects and cause the value of our stock to decline.Additional risks and uncertainties that we are unaware of, or that are currently deemed immaterial, also may become important factors. We have limited operating funds. The Company has incurred substantial losses in recent periods.Losses for the twelve months ended May 31, 2011 were $162,719 and losses for the years ended May 31, 2010 and 2009 were $26,583,731 and $4,856,356, respectively.Management believes that current operations will be sufficient to meet its anticipated working capital and capital expenditure requirements.However, our ability to obtain financing depends on a number of factors, including our ability to generate positive cash flow from operations, the amount of our cash reserves, the amount and terms of our existing debt arrangements, the availability of sufficient collateral and the prospects of our business. Our stock is no longer traded on the NASDAQ Stock Market but instead is traded on the OTC Bulletin Board, which may make it more difficult for investors to sell shares, may potentially lead to future market declines and may increase our costs related to registration statements. 4 An investor may find it difficult to sell our common shares or to obtain accurate quotations as to the market value of our securities, potentially leading to declines in our share price.This may cause us to have difficulty obtaining future financing. The company’s stock may not continue to be publicly traded, or the company may elect to “go dark” and stop filingreports with the Securities and Exchange Commission.Either of these may make it difficult for investors to sell shares. Additionally, we are now not eligible to use short form registration statements with the respect to the sale of our securities.This could substantially increase our costs of registering securities in the future, if we are so required in connection with financing transactions. Our common stock may become subject to certain “Penny Stock” rules which may make it a less attractive investment. Since the trading price of our common stock is less than $5.00 per share, trading in our common stock would be subject to the requirements of Rule 15g-9 of the Exchange Act if our net tangible assets fall below $2 million or our average revenue falls below $6,000,000 for three years.Under Rule 15g-9, brokers who recommend penny stocks to persons who are not established customers and accredited investors, must satisfy special sales practice requirements.For these reasons, an investment in our equity securities may not be attractive to our potential investors. The price of our common shares historically has been volatile, which may make it more difficult for you to resell our common shares when you want at prices you find attractive. The market price of our common shares has been highly volatile in the past, and may continue to be volatile in the future. For example, since June 1, 2004, the closing sale price of our common shares as quoted on the NASDAQ Stock Market prior to May 22, 2009 and since such date on the OTCBB has fluctuated between $8.00 and $2,140.00 per share. The following factors may significantly affect the market price of our common shares: · quarterly variations in our results of operations; · announcement of new products, product enhancements, joint ventures and other alliances by our competitors or us; · technological innovations by our competitors or us; · general market conditions or market conditions specific to particular industries; · the issuance of new common shares that dilute the ownership of our existing shareholders; and · the operating and stock price performance of other companies that investors may deem comparable to us. In addition, the stock market in general, and the market prices for internet-related companies in particular, have experienced extreme volatility that often has been unrelated to the operating performance of such companies. These broad market and industry fluctuations may adversely affect the price of our common shares, regardless of our operating performance. We have and may continue to issue securities with rights superior to those of our common stock, which could materially limit the ownership rights of existing stockholders. We have and may continue to offer debt or equity securities in private and/or public offerings in order to raise working capital and to refinance our debt.Our Articles of Incorporation authorizes the board of directors to issue an unlimited number of Class A Preferred Shares, the rights and preferences of which may be designated by our board of directors without shareholder approval.The designation and issuance of Class A Preferred Shares in the future could create additional securities that would have dividend, liquidation and voting preferences prior in right to the outstanding common shares.The board of directors is also authorized to issue and unlimited number of common shares and has the right to determine the terms and rights of any debt securities without obtaining further approval of the stockholders.It is likely that any debt securities or preferred stock that we sell would have terms and rights superior to those of our common stock and may be convertible into common stock.Any sale of securities could adversely affect the interests or voting rights, impede a change of control and result in substantial dilution to the existing holders of our common stock.Additionally, a sale of securities could adversely affect the market price of our common stock. We may not become profitable. Our ability to reduce our losses or earn a profit will be adversely affected if revenue falls or grows more slowly than we anticipate or if operating expenses exceed our expectations. Even if we do achieve profitability, we may not sustain or increase profitability on a quarterly or annual basis.Failure to achieve or maintain profitability would materially adversely affect the market price of our common shares. 5 Our large shareholders may influence certain decisions regarding the Company. As of August 5, 2011, CCM Master Qualified Fund beneficially owns approximately 36.24% of our common shares and Magnetar Capital Master Fund beneficially owns approximately 17.98% of our common shares.To the extent that CCM Master Qualified Fund in particular, and other of our large shareholders in general, continue to own such a substantial portion of our outstanding common shares, even though less than a majority, they will have significant influence over all matters submitted to our shareholders and exercise significant control over our business policies and affairs. Any of our large shareholders may have interests that conflict with or are different from our own and those of our other shareholders. This concentration of voting power could have the effect of delaying, deterring or preventing a change in control or other business combination that some shareholders might consider beneficial. Our business could be adversely affected if we are unableto protect our intellectual property. Our success depends to a significant degree upon the protection of our proprietary technologies and brand names.The unauthorized reproduction or other misappropriation of our proprietary technologies could provide third parties with access to our technologies without payment.If this were to occur, our proprietary technologies would lose value and our business, operating results and financial condition could be materially adversely affected.We rely upon a combination of copyright, trade secret and trademark laws and non-disclosure and other contractual arrangements to protect our proprietary rights.The measures we have taken to protect our proprietary rights, however, may not be adequate to deter misappropriation of proprietary information or protect us if misappropriation occurs.Policing unauthorized use of our technologies and other intellectual property is difficult, particularly because of the global nature of the internet.We may not be able to detect unauthorized use of our proprietary information and take appropriate steps to enforce our intellectual property rights.If we resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome and expensive and could involve a high degree of risk. Third parties could claim that we infringe upon theirproprietary technologies. Our products, services, content and brand names may be found to infringe valid copyrights, trademarks or other intellectual property rights held by third parties.In the event of a successful infringement claim against us and our failure or inability to modify our technologies or services, develop non-infringing technology or license the infringed or similar technology, we may not be able to offer our services.Any claims of infringement, with or without merit, could be time consuming to defend, result in costly litigation, divert management attention, require us to enter into costly royalty or licensing arrangements, modify our technologies or services or prevent us from using important technologies or services, any of which could harm our business, operating results and financial condition. Changes in law or regulation may have an adverse impact. Uncertainty and new regulations relating to the internet could increase our costs of doing business, prevent us from providing our services, slow the growth of the internet or subject us to liability, any of which could adversely affect our business, operating results and prospects.Changes in the law or regulation relating to the availability of tax incentives and grants may hurt our ability to sell services related to these incentives. .There are currently few laws and regulations directly governing access to, or commerce on, the Internet.However, due to the increasing popularity and use of the Internet, the legal and regulatory environment that pertains to the internet is uncertain and continues to change.New and existing laws may cover issues which include: · user privacy; · pricing controls; · consumer protection; · libel and defamation; · copyright and trademark protection; · characteristics and quality of services; · sales and other taxes; and · other claims based on the nature and control of Internet materials. The Canadian Federal Government enacted privacy legislation which requires us to appoint an individual responsible for the administration of personal information, to implement policies and practices to protect personal information, to provide access to information and to deal with complaints.We must obtain individual consents for each collection, use or retention of personal information.We implemented procedures to comply with this new privacy legislation.The privacy legislation increases our cost of doing business due to the administrative burden of these laws, restricts our activities in light of the consent requirement and potentially subjects us to monetary liability for breach of these laws. 6 Breaches of our network security could be costly. If unauthorized persons penetrate our network security, they could misappropriate proprietary information or cause interruptions in our services.We may be required to spend capital and resources to protect against or to alleviate these problems.In addition, because we host data for our clients, we may be liable to any of those clients that experience losses due to our security failures.While we have implemented measures to strengthen and improve our intrusion protection system, this is not an absolute guarantee that security breakdowns will not occur.As a result, a material security breach could have a material adverse effect on our business and the market price of our common shares may decline. Because we have international operations, we may face special economic and regulatory challenges that we may not be able to meet. We expect to continue to expand our U.S. and Canadian operations through both organic growth and acquisitions and may spend significant financial and managerial resources to do so.In addition, we intend to expand our talent management solution offerings on a broader international scale and are presently enhancing our products with further multi-lingual and multi-currency capabilities. Our international operations are now and will be subject to certain risks, including: · changes in regulatory requirements, tariffs and trade barriers; · changes in diplomatic and trade relationships; · potentially adverse tax consequences; · the impact of recessions in economies outside of Canada; · the burden of complying with a variety of foreign laws and regulations, and any unexpected changes therein; · political or economic constraints on international trade or instability; and · fluctuations in currency exchange rates. Our business may be adversely affected if internet service providers fail to provide satisfactory service to our clients to enable them to use ourservices and access job seeker candidates on-line. Failure of internet service providers or on-line service providers to provide access to the internet to our clients and job seekers would prevent them from accessing our web board, which would cause our business to suffer.Many of the internet service providers, on-line service providers and other web site operators on which we depend have experienced significant service slowdowns, malfunctions, outages and capacity limitations.If users experience difficulties using our services due to the fault of third parties, our reputation and brand name could be harmed. Failure of the internet infrastructure to support current and future user activity may adversely affect our business. We cannot assure you that the Internet infrastructure will continue to effectively support the demands placed on it as the internet continues to experience increased numbers of users, greater frequency of use and increased bandwidth requirements of users.In the past, the internet has experienced a variety of outages and other delays.The internet is also subject to actions of terrorists or hackers who may attempt to disrupt specific web sites or Internet traffic generally.Any future outages or delays could affect the willingness of employers to use our on-line recruitment offerings and of job seekers to post their resumes on the internet.Although we have never experienced an internet interruption that has had a material adverse effect on our business, if any such event were to occur, our business, operating results and financial condition could be materially adversely affected. We may not expand and upgrade our systems and hardware in a timely manner in order to accommodate growth in our business, which could adversely affect our business. We must expand and upgrade our systems and network hardware in order to accommodate growth in our business.While we have recently updated and refreshed our data center capabilities and upgraded the necessary equipment there is no assurance that such changes and upgrades will accommodate growth in our business, our business, financial condition and operating results could be adversely affected. 7 We depend on our key employees to manage our business effectively, and if we are unable to retain our key employees, our business may be adversely affected. Our success depends on the efforts, abilities and expertise of our new Board members, our new senior management team and other key employees.There can be no assurance that we will be able to retain our key employees.If any of our key employees leave before suitable replacements are found, there could be an adverse effect on our business.There can be no assurance that suitable replacements could be hired without incurring substantial additional costs, or at all. ITEM 2. PROPERTIES Our corporate headquarters are located in approximately 5,500 square feet of office space in Maitland, Florida.In addition to our corporate staff, this location houses our finance department, our internal sales team and lead generation group, our research and development and operations team.Our lease for this premise expires in January 2017. Our Incentive Advisors business is located in 2,095 square feet of space in Tempe, Arizona.The lease expires in August 2011.Workstream’s wholly-owned subsidiary 6FigureJobs.com leases approximately 2,560 square feet of office space in Stamford, Connecticut under a lease expiring on October 31, 2012.Workstream’s wholly-owned subsidiary Paula Allen Holdings, Inc. also leases space in Dallas, Texas and Minneapolis, Minnesota.In Dallas, we lease approximately 4,192 square feet of office space under a lease expiring on January 31, 2014 and in Minneapolis, we lease approximately 1,523 square feet of office space under a lease expiring on December 31, 2012. ITEM 3. LEGAL PROCEEDINGS We are involved in various lawsuits, claims, investigations and proceedings that arise in the ordinary course of business.If the potential loss from an item is considered probable and the amount can be estimated, we accrue a liability for the estimated loss, as provided in ASC 450, Contingencies.Because of uncertainties related to these matters, accruals are based only on the best information available at the time.Periodically, we review the status of each significant matter and assess our potential financial exposure.These matters are inherently unpredictable and are subject to significant uncertainties, some of which are beyond our control.Should any of the estimates and assumptions utilized to estimate potential losses change or prove to have been incorrect, it could have a material impact on our results of operations, financial position or cash flows. 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION Until May 22, 2009, our common shares, no par value, were traded on the NASDAQ Stock Market (“NASDAQ”) under the symbol “WSTM.”Commencing May 22, 2009 and June 3, 2009, we began trading under the symbol “WSTM-OB” on the Pink Sheets electronic over-the-counter securities market and quoted on the Over-the-Counter Bulletin Board (OTCBB) in what is commonly referred to as the OTC Bulletin Board. On May 6, 2011, the Company completed a 1-for-400 reverse split of its common shares pursuant to which each shareholder received one common share for every four hundred shares held.OTC market quotations reflect interdealer prices, without retail markup, markdown or commission and may not necessarily represent actual transactions. The following table sets forth the high and low closing sales prices of our common shares during each quarter as reported by the OTC Bulletin Board, as applicable, for the fiscal years ended May 31, 2011 and 2010(giving effect to the 1-for-400 reverse stock split): Period High Closing Sales Price Low Closing Sales Price 2011 Fiscal Year, quarter ended: August 31, 2010 November 30, 2010 February 28, 2011 $ 8.00 May 31, 2011 $ 8.00 2010 Fiscal Year, quarter ended: August 31, 2009 November 30, 2009 February 28, 2010 May 31, 2010 $ 88.00 HOLDERS On August 5, 2011, there were approximately 263 stockholders of record for our common stock.This does not reflect persons or entities that hold our common stock in nominee or “street” name through various brokerage firms. DIVIDENDS We have not paid any dividends on our common shares and do not expect to pay dividends in the foreseeable future.It is the present policy of our Board of Directors to retain any future earnings to finance the growth and development of our business.Any future dividends to common shareholders will be declared at the discretion of the Board of Directors and will depend upon several things including approval by our note holders and holders of any senior securities, the financial condition, capital requirements, earnings and liquidity of our Company.See Management's Discussion and Analysis of Financial Condition and Results of Operations for a discussion of our current capital position. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS Please see the section titled “Equity Compensation Plan Information” under Item 12 in Part III of this Form 10-K. 9 FOREIGN ISSUER LAWS There is no law or government decree or regulation in Canada that restricts the export or import of capital, or that affects the remittance of dividends, interest or other payments to a non-resident holder of common shares, other than withholding tax requirements. There is no limitation imposed by Canadian law or by our articles or other charter documents on the right of a non-resident of Canada to hold or vote our common shares, other than as provided in the Investment Canada Act, as amended, referred to as the Investment Act. The Investment Act generally prohibits implementation of a reviewable investment by an individual, government or agency thereof, corporation, partnership, trust or joint venture that is not a "Canadian" as defined in the Investment Act, referred to as a non-Canadian, unless, after review, the minister responsible for the Investment Act is satisfied that the investment is likely to be of net benefit to Canada. If an investment by a non-Canadian is not a reviewable investment, it nevertheless requires the filing of a short notice which may be given at any time up to 30 days after the implementation of the investment. An investment in our common shares by a non-Canadian that is a WTO investor (defined below) would be reviewable under the Investment Act if it were an investment to acquire direct control, through a purchase of our assets or voting interests, and the gross book value of our assets equaled or exceeded $312 million, the threshold established for 2009, as indicated in our financial statements for our fiscal year immediately preceding the implementation of the investment. In subsequent years, such threshold amount may be increased or decreased in accordance with the provisions of the Investment Act. A WTO investor is an investment by an individual or other entity that is a national of, or has the right of permanent residence in, a member of the World Trade Organization, current members of which include the European Community, Germany, Japan, Mexico, the United Kingdom and the United States, or a World Trade Organization (WTO) investor-controlled entity, as defined in the Investment Act. An investment in our common shares by a non-Canadian, other than a WTO investor, would be subject to review under the Investment Act if it were an investment to acquire our direct control and the value of the assets were $5.0 million or more, as indicated on our financial statements for our fiscal year immediately preceding the implementation of the investment. A non-Canadian, whether a WTO investor or otherwise, would acquire control in us for the purposes of the Investment Act if he, she or it acquired a majority of our common shares or acquired all or substantially all of the assets used in conjunction with our business. The acquisition of less than a majority, but one-third or more of our common shares, would be presumed to be an acquisition of control in us unless it could be established that we were not controlled in fact by the acquirer through the ownership of common shares. The Investment Act would not apply to certain transactions in relation to our common shares including: (a) an acquisition of our common shares by any person if the acquisition were made in the ordinary course of that person's business as a trader or dealer in securities; (b) an acquisition of control in us in connection with the realization of security granted for a loan or other financial assistance and not for any purpose related to the provisions of the Investment Act; and (c) an acquisition of control in us by reason of an amalgamation, merger, consolidation or corporate reorganization following which the ultimate direct or indirect control in fact in us through the ownership of voting interests, remains unchanged. Material Canadian Federal Income Tax Considerations General The following is a summary of the material Canadian federal income tax considerations generally applicable to a person who acquires our common shares and who, for purposes of the Income Tax Act (Canada) and the Canada-United States Income Tax Convention, 1980, as applicable, and at all relevant times, is a U.S. holder.Readers are cautioned that this is not a complete technical analysis or listing of all potential tax effects that may be relevant to holders of our common shares.In particular, this discussion does not deal with the tax consequences applicable to all categories of investors, some of which may be subject to special rules, and does not address the tax consequences under Canadian provincial or territorial tax laws, or tax laws of jurisdictions outside of Canada.Accordingly, you should consult your own advisor regarding the particular tax consequences to you of an investment in our common shares.This summary is based on the advice of our Canadian counsel, Perley-Robertson, Hill & McDougall. 10 For purposes of the Income Tax Act (Canada) and the Canada-United States Income Tax Convention, 1980, a U.S. holder is a person that: · is a U.S. individual; · through the period during which the person owns our common shares is not resident in Canada and is a resident of the United States; · holds our common shares as capital assets, that is generally as investments; · deals at arm’s length with us within the meaning of the Income Tax Act (Canada); · does not have a permanent establishment or fixed base in Canada, as defined by the Canada-United States Income Tax Convention, 1980; and · does not own and is not treated as owning, 10% or more of our outstanding voting shares. Special rules, which we do not address in this discussion, may apply to a U.S. holder that is (a) an insurer that carries on an insurance business in Canada and elsewhere, (b) a financial institution subject to special provisions of the Income Tax Act (Canada) applicable to income gain or loss arising from mark-to-market property, or (c) a fiscally transparent entity with respect to the recently introduced Fifth Protocol to the Canada-United States Income Tax Convention, 1980 and may be treated differently than an individual. This discussion is based on the current provisions of the Canada-United States Income Tax Convention, 1980, the Income Tax Act (Canada) and their regulations, all specific proposals to amend the Income Tax Act (Canada) and regulations, all specific proposals to amend the Income Tax Act (Canada) and regulations announced by the Minister of Finance (Canada) before the date of this annual report and counsel’s understanding of the current published administrative practices of Canada Revenue Agency.This discussion is not exhaustive of all potential Canadian tax consequences to a U.S. holder and does not take into account or anticipate any other changes in law, whether by judicial, governmental or legislative decision or action, nor does it take into account the tax legislation or considerations of any province, territory or foreign jurisdiction. Taxation of Dividends Dividends paid or credited or deemed to be paid or credited on common shares owned by a U.S. holder will be subject to Canadian withholding tax under the Income Tax Act (Canada) at a rate of 25% on the gross amount of the dividends.The rate of withholding tax generally is reduced under the Canada-United States Income Tax Convention, 1980 to 15% where the U.S. holder is the beneficial owner of the dividends.Under the Canada-United States Income Tax Convention, 1980, dividends paid to religious, scientific, literary, educational, charitable and similar tax exempt organizations and pension organizations that are resident and exempt from tax in the United States and that have complied with the administrative procedures specified in the Tax Convention are exempt from this Canadian withholding tax. Taxation of Capital Gains Gains realized by a U.S. holder on a sale, disposition or deemed disposition of “taxable Canadian property” are taxable under the Income Tax Act (Canada).Shares of a Canadian corporation qualify as “taxable Canadian property” unless they are listed on a designated stock exchange pursuant to the Income Tax Act (Canada).The Over-the-Counter Bulletin Board (OTCBB) and the Pink Sheets electronic over-the-counter securities market are not designated stock exchanges, thereforeour common shares are currently “taxable Canadian property”. However, generally gains will be exempt from Canadian tax by the Canada-United States Income Tax Convention, 1980, so long as the value of our common shares at the time of the sale, disposition or deemed disposition is not derived principally from real property situated in Canada, as defined by the Canada-United States Income Tax Convention, 1980.We have advised that currently our common shares do not derive their value principally from real property situated in Canada; however, the determination as to whether Canadian tax would be applicable on a sale, disposition or deemed disposition of common shares must be made at the time of that sale, disposition or deemed disposition. 11 Section 116 of the Income Tax Act (Canada) requires that a U.S. holder apply to the Canada Revenue Agency for a clearance certificate either before or within 10 days after a disposition of “taxable Canadian property” even if a treaty exemption applies; failure to comply or the making of false representations exposes the U.S. holder to prosecution.While delisted, on the disposition of our common shares to another U.S. resident, the U.S. holder will be deemed to dispose of the common shares and will have to comply with Section 116 and all related filings and withholdings, including filing a Canadian tax return. If relisted on the Nasdaq Stock Market or listed on any other designated stock exchange then our common shares will generally not be taxable Canadian property provided that at no time during the five-year period immediately preceding the sale, disposition or deemed disposition, did the U.S. holder, persons with whom the U.S. holder did not deal at arm’s length, or the U.S. Holder acting together with those persons, own or have an interest in or a right to acquire 25% or more of the issued shares of any class or series of our shares. If relisted, our common shares will cease to be “taxable Canadian property” and Section 116 will not apply to a disposition by a U.S. holder. A deemed disposition of common shares will occur on the death of a U.S. holder. Material United States Federal Income Tax Considerations General Subject to the limitations described below, the following discussion describes the material United States federal income tax consequences to a U.S. Holder (as defined below) that is a beneficial owner of the common shares of Workstream Inc. and that holds them as capital assets.For purposes of this summary, a “U.S. Holder” is a beneficial owner of common shares who or that is for United States federal income tax purposes (i) a citizen or resident of the United States, (ii) a corporation (or other entity treated as a corporation for United States federal tax purposes) created or organized in the United States or under the laws of the United States or of any state or the District of Columbia, (iii) an estate, the income of which is includible in gross income for United States federal income tax purposes regardless of its source, or (iv) a trust, if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more U.S. persons have the authority to control all substantial decisions of the trust. This summary is for general information purposes only.It does not purport to be a comprehensive description of all of the tax considerations that may be relevant to owning the common shares.AS THIS IS A GENERAL SUMMARY, OWNERS OF COMMON SHARES ARE ADVISED TO CONSULT THEIR OWN TAX ADVISERS WITH RESPECT TO THE U.S. FEDERAL, STATE AND LOCAL TAX CONSEQUENCES, AS WELL AS TO NON-U.S. TAX CONSEQUENCES, OF THE ACQUISITION, OWNERSHIP AND DISPOSITION OF COMMON SHARES APPLICABLE TO THEIR PARTICULAR TAX SITUATIONS. This discussion is based on current provisions of the U.S. Internal Revenue Code of 1986, as amended, current and proposed U.S. Treasury regulations promulgated thereunder, and administrative and judicial decisions, as of the date hereof, all of which are subject to change, possibly on a retroactive basis.This discussion does not address all aspects of United States federal income taxation that may be relevant to any particular holder based on such holder’s individual circumstances.In particular, this discussion does not address the potential application of the alternative minimum tax or the United States federal income tax consequences to holders that are subject to special treatment, including: · broker-dealers, including dealers in securities or currencies; · insurance companies, regulated investment companies or real estate investment trusts; · taxpayers that have elected mark-to-market accounting; · tax-exempt organizations; · financial institutions or “financial services entities”; · taxpayers who hold common shares as part of a straddle, “hedge” or “conversion transaction” with other investments; · holders owning directly, indirectly or by attribution at least 10% of our voting power; · non-resident aliens of the United States; · taxpayers whose functional currency is not the U.S. dollar; and · taxpayers who acquire common shares as compensation. 12 This discussion does not address any aspect of United States federal gift or estate tax, or state, local or non-United States laws.Additionally, the discussion does not consider the tax treatment of partnerships or persons who hold common shares through a partnership or other pass-through entity.Certain material aspects of United States federal income tax relevant to a beneficial owner other than a U.S. Holder (a “Non-U.S. Holder”) also are discussed below. EACH HOLDER OF COMMON SHARES IS ADVISED TO CONSULT SUCH PERSON’S OWN TAX ADVISOR WITH RESPECT TO THE SPECIFIC TAX CONSEQUENCES TO SUCH PERSON OF PURCHASING, HOLDING OR DISPOSING OF COMMON SHARES. Taxation of Dividends Paid on Common Shares We have never paid cash dividends, and we currently do not intend to pay cash dividends in the foreseeable future.In the event that we do pay a dividend, and subject to the discussion of the passive foreign investment company, or PFIC, rules below, a U.S. Holder will be required to include in gross income as ordinary income the amount of any distribution paid on our common shares, including any Canadian taxes withheld from the amount paid, on the date the distribution is received to the extent the distribution is paid out of our current or accumulated earnings and profits, as determined for United States federal income tax purposes.In the case of non-corporate U.S. Holders, dividends may qualify for favorable tax treatment.Distributions in excess of such earnings and profits will be applied against and will reduce the U.S. Holder’s basis in the common shares and, to the extent in excess of such basis, will be treated as a gain from the sale or exchange of the common shares. Distributions of current or accumulated earnings and profits paid in a currency other than the U.S. dollar to a U.S. Holder will be includible in the income of a U.S. Holder in a U.S. dollar amount calculated by reference to the exchange rate on the date the distribution is received.A U.S. Holder that receives a distribution in a currency other than the U.S. dollar and converts the non-U.S. currency into U.S. dollars subsequent to its receipt will have foreign exchange gain or loss based on any appreciation or depreciation in the value of the non-U.S. currency against the U.S. dollar, which will generally be U.S. source ordinary income or loss. U.S. Holders will have the option of claiming the amount of any Canadian income taxes withheld at source either as a deduction from gross income or as a dollar-for-dollar credit against their United States federal income tax liability.Individuals who do not claim itemized deductions, but instead utilize the standard deduction, may not claim a deduction for the amount of any Canadian income taxes withheld, but such individuals may still claim a credit against their United States federal income tax liability.The amount of foreign income taxes which may be claimed as a credit in any year is subject to complex limitations and restrictions, which must be determined on an individual basis by each shareholder.The total amount of allowable foreign tax credits in any year cannot exceed the pre-credit U.S. tax liability for the year attributable to foreign source taxable income. A U.S. Holder will be denied a foreign tax credit with respect to Canadian income tax withheld from dividends received on our common shares: · if such U.S. Holder has not held the common shares for at least 16 days of the 30-day period beginning on the date which is 15 days before the ex-dividend date; or · to the extent such U.S. Holder is under an obligation to make related payments on substantially similar or related property. Any days during which a U.S. Holder has substantially diminished its risk of loss on the common shares are not counted toward meeting the 15-day holding period required by the statute.In addition, distributions of current or accumulated earnings and profits will be foreign source passive income for United States foreign tax credit purposes and will not qualify for the dividends received deduction otherwise available to corporations. Taxation of the Disposition of Common Shares Subject to the discussion of the PFIC rules below, upon the sale, exchange or other disposition of our common shares, a U.S. Holder will generally recognize capital gain or loss in an amount equal to the difference between the amount realized on the disposition and such U.S. Holder’s tax basis in the common shares (tax basis is usually the U.S. dollar cost of such common shares).If the common shares are publicly traded, a disposition of common shares will be considered to occur on the “trade date,” regardless of the U.S. Holder’s method of accounting.A U.S. Holder that uses the cash method of accounting calculates the U.S. dollar value of the proceeds received on the sale as of the date that the sale settles.However, a U.S. Holder that uses the accrual method of accounting is required to calculate the value of the proceeds of the sale as of the “trade date” and may therefore realize foreign currency gain or loss, unless such U.S. Holder has elected to use the settlement date to determine its proceeds of sale for purposes of calculating such foreign currency gain or loss.Capital gain from the sale, exchange or other disposition of the common shares held more than one year is long-term capital gain.Gain or loss recognized by a U.S. Holder on a sale, exchange or other disposition of common shares generally will be treated as United States source income or loss for United States foreign tax credit purposes.The deductibility of a capital loss recognized on the sale, exchange or other disposition of common shares is subject to limitations.In addition, a U.S. Holder that receives non-U.S. currency upon disposition of our common shares and converts the non-U.S. currency into U.S. dollars subsequent to its receipt will have foreign exchange gain or loss based on any appreciation or depreciation in the value of the non-U.S. currency against the U.S. dollar, which will generally be United States source ordinary income or loss. 13 Passive Foreign Investment Company Considerations We will be a passive foreign investment company, or PFIC, for United States federal income tax purposes, if 75% or more of our gross income in a taxable year, including the pro rata share of the gross income of any company, U.S. or foreign, in which we are considered to own 25% or more of the shares by value, is passive income.Alternatively, we will be considered to be a PFIC if 50% or more of our assets in a taxable year, averaged over the year and ordinarily determined based on fair market value and including the pro rata share of the assets of any company in which we are considered to own 25% or more of the shares by value, are held for the production of, or produce, passive income.Passive income includes amounts derived by reason of the temporary investment of funds raised in our public offerings. If we were a PFIC, and a U.S. Holder did not make a qualifying election either to (i) treat us as a “qualified electing fund” (a “QEF”) (as described below), or (ii) mark our common shares to market (as discussed below), excess distributions by us to a U.S. Holder would be taxed under special rules.“Excess distributions” are amounts received by a U.S. Holder with respect to shares in a PFIC in any taxable year that exceed 125% of the average distributions received by such U.S. Holder from the PFIC in the shorter of either the three previous years or such U.S. Holder’s holding period for such shares before the present taxable year.Excess distributions must be allocated ratably to each day that a U.S. Holder has held shares in a PFIC.A U.S. Holder must include amounts allocated to the current taxable year in its gross income as ordinary income for that year.Further, a U.S. Holder must pay tax on amounts allocated to each prior PFIC taxable year at the highest rate in effect for that year on ordinary income and the tax is subject to an interest charge at the rate applicable to deficiencies for income tax.The entire amount of gain that is realized by a U.S. Holder upon the sale or other disposition of our common shares will also be treated as an excess distribution and will be subject to tax as described above.A. U.S. Holder’s tax basis in our common shares that were acquired from a decedent who was a U.S. Holder would not receive a step-up to fair market value as of the date of the decedent’s death but would instead be equal to the decedent’s basis, if lower.If we were a PFIC, a U.S. Holder of our common shares will be subject to the PFIC rules as if such holder owned its pro-rata share of any of our direct or indirect subsidiaries which are themselves PFICs.Accordingly, a U.S. Holder of our common shares will be subject to tax under the PFIC rules with respect to distributions to us by, and dispositions by us of stock of, any direct or indirect PFIC stock held by us, as if such holder received directly its pro-rata share of either the distribution or proceeds from such disposition. The special PFIC rules described above will not apply to a U.S. Holder if the U.S. Holder makes an election to treat us as a “qualified electing fund” in the first taxable year in which the U.S. Holder owns common shares and if we comply with certain reporting requirements.Instead, a shareholder of a QEF is required for each taxable year to include in income a pro rata share of the ordinary earnings of the qualified electing fund as ordinary income and a pro rata share of the net capital gain of the QEF as long-term capital gain, subject to a separate election to defer payment of taxes, which deferral is subject to an interest charge.The QEF election is made on a shareholder-by-shareholder basis and can be revoked only with the consent of the U.S. Internal Revenue Service, (“IRS”).A shareholder makes a QEF election by attaching a completed IRS Form 8621, including the PFIC annual information statement, to a timely filed United States federal income tax return and by filing such form with the IRS Service Center in Philadelphia, Pennsylvania.Even if a QEF election is not made, a shareholder in a PFIC who is a U.S. person must file a completed IRS Form 8621 every year.We have agreed to supply U.S. Holders with the information needed to report income and gain pursuant to a QEF election in the event we are classified as a PFIC. A U.S. Holder of PFIC stock which is publicly traded could elect to mark the stock to market annually, recognizing as ordinary income or loss each year an amount equal to the difference as of the close of the taxable year between the fair market value of the PFIC stock and the U.S. Holder’s adjusted tax basis in the PFIC stock.Losses would be allowed only to the extent of net mark-to-market gain previously included by the U.S. Holder under the election for prior taxable years.If the mark-to-market election were made, then the rules set forth above would not apply for periods covered by the election. 14 We believe that we were not a PFIC for the fiscal years ending May 31, 2010 and 2009, and we believe that we will not be a PFIC for the fiscal year ending May 31, 2011.The tests for determining PFIC status, however, are applied annually, and it is difficult to make accurate predictions of future income and assets, which are relevant to this determination.Accordingly, there can be no assurance that we will not become a PFIC.U.S. Holders who hold common shares during a period when we are a PFIC will be subject to the foregoing rules, even if we cease to be a PFIC, subject to certain exceptions for U.S. Holders who made a QEF election.U.S. Holders are strongly urged to consult their tax advisors about the PFIC rules, including the consequences to them of making a mark-to-market or QEF election with respect to common shares in the event that we qualify as a PFIC. Tax Consequences for Non-U.S. Holders of Common Shares Except as described in “U.S. Information Reporting and Backup Withholding” below, a Non-U.S. Holder who is a beneficial owner of our common shares will not be subject to United States federal income or withholding tax on the payment of dividends on, and the proceeds from the disposition of, our common shares, unless: · Such item is effectively connected with the conduct by the Non-U.S. Holder of a trade or business in the United States and, in the case of a resident of a country which has a treaty with the United States, such item is attributable to a permanent establishment or, in the case of an individual, a fixed place of business, in the United States; · The Non-U.S. Holder is an individual who holds the common shares as capital assets and is present in the United States for 183 days or more in the taxable year of the disposition and does not qualify for an exemption; or · The Non-U.S. Holder is subject to tax pursuant to the provisions of United States tax law applicable to U.S. expatriates. U.S. Information Reporting and Backup Withholding U.S. Holders generally are subject to information reporting requirements with respect to dividends paid in the United States on common shares.In addition, U.S. Holders are subject to U.S. backup withholding at a rate of up to 28% on dividends paid in the United States on common shares unless the U.S. Holder provides an IRS Form W-9 or otherwise establishes an exemption.U.S. Holders are subject to information reporting and backup withholding at a rate of up to 28% on proceeds paid from the sale, exchange, redemption or other disposition of common shares unless the U.S. Holder provides an IRS Form W-9 or otherwise establishes an exemption. Non-U.S. Holders generally are not subject to information reporting or backup withholding with respect to dividends paid on, or proceeds upon the sale, exchange, redemption or other disposition of, common shares, provided that such Non-U.S. Holder provides a taxpayer identification number, certifies to its foreign status, or otherwise establishes an exemption. The amount of any backup withholding will be allowed as a credit against such U.S. Holder’s or Non-U.S. Holder’s United States federal income tax liability and may entitle such holder to a refund, provided that the required information is furnished to the IRS. 15 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING STATEMENTS Certain statements discussed in Item 7 (Management’s Discussion and Analysis of Financial Condition and Results of Operations) and elsewhere in this Form 10-K constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements concerning management’s expectations, strategic objectives, business prospects, anticipated economic performance and financial condition and other similar matters involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of results to differ materially from any future results, performance or achievements discussed or implied by such forward-looking statements.The words “estimate,” “project,” “intend,” “believe,” “plan” and similar expressions are intended to identify forward-looking statements.Our actual results could differ materially from our historical operating results and from those anticipated in these forward-looking statements as a result of certain factors, including, without limitation, those set forth in Part I, Item 1A, "Risk Factors," of this Form 10-K and other factors and uncertainties contained elsewhere in this Form 10-K and in our other filings with the Securities and Exchange Commission.Forward-looking statements speak only as of the date of the document in which they are made.The Company disclaims any obligation or undertaking to provide any updates or revisions to any forward-looking statement to reflect any change in the Company’s expectations or any change in events, conditions or circumstances on which the forward-looking statement is based. The following discussion and analysis should be read in conjunction with consolidated financial statements and related notes included elsewhere in this Annual Report on Form 10-K.All figures are in United States dollars, except as otherwise noted. OVERVIEW Workstream Inc. is a provider of Human Resource Software and Sevices.Our business provides corporate human resource departments with solutions used for Talent Acquistion and Talent Management. Our Talent Acquisition solutions include the Workstream Recruiting Solution, an applicant tracking system; Incentive Advisors, which assists businesses in obtaining hiring tax credits, cash training grants and other federal, state and local incentives available to businesses; 6FigureJobs.com a job board which matches executive level candidates with executive recruiters. Workstream’s Talent Management solution (TalentCenter) allows businesses to tie their performance management and professional development strategies to compensation management so that they truly can pay for performance. RESULTS OF OPERATIONS To monitor our results of operations and financial condition, we review key financial information including net revenues, gross profit, operating income and cash flow from operations. 16 Fiscal Years Ended May 31 $ Change % Change Revenues: Software $ $ $ ) -27.5 % Professional services ) -54.5 % Tax incentives - % Job board ) -14.0 % Career transition services ) -41.0 % Total revenues $ $ $ ) -23.1 % Percentage of total revenues: Software % % Professional services % % Tax incentives % % Job board % % Career transition services % % Fiscal Year 2011 Compared to Fiscal Year 2010: Software revenue decreased primarily due to lower subscriptions as a result of our discontinuing support of old software versions reducedrenewals from existing clients.Revenue from new clients in fiscal 2011 was insufficient to offset the decline.Professional services revenues decreased due to less consulting for existing customer upgrades or specialization work.Career transition services revenues decreased as hiring activity, especially the hiring of highly compensated executives found on 6FigureJobs.com, remains weak.The tax incentives business was acquired in January 2011.It assists businesses in obtaining hiring tax credits, training grants and other federal, state and local incentives. Cost of Revenues & Gross Profit Fiscal Years Ended May 31 $ Change % Change Cost of revenues: Software $ $ $ % Professional services % Tax incentives - % Job board ) -27.4 % Career transition services ) -70.5
